FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       May 16, 2022

                                   No. 04-21-00495-CV

                 IN THE INTEREST OF J.O.L. AND I.C.L. CHILDREN

               From the 365th Judicial District Court, Maverick County, Texas
                          Trial Court No. 12-06-27527-MCVAJA
                     Honorable Amado J. Abascal, III, Judge Presiding


                                      ORDER
       The Appellees’, Robert and Brenda Leija Second Motion for Extension of Time to File
Appellees’ Brief is hereby GRANTED. The Appellees’ brief is due on or before June 10, 2022.
No further extensions absent extenuating circumstances.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of May, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court